Citation Nr: 0941969	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-13 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for mechanical low back 
pain, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision of the RO that, in 
pertinent part, denied a disability rating in excess of 10 
percent for mechanical low back pain.  The Veteran timely 
appealed.  This is the only issue that has been perfected on 
appeal.  In March 2009, the RO increased the disability 
evaluation to 40 percent for mechanical low back pain, 
effective July 31, 2008.

Because higher evaluations are available for a low back 
disability, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2009, the Veteran testified during a hearing 
before the undersigned in Washington, D.C.

This case was also developed on the issues of service 
connection for disability claimed as epilepsy and an earlier 
effective date for the grant of service connection for 
seizures.  Service connection for seizures was granted in an 
October 2007 rating action and that was a complete grant of 
the benefit sought.  The Veteran filed a nod contesting the 
effective date of the grant in December 2007 and a statement 
of the case addressing this matter was issued in June 2008.  
The Veteran did not file a substantive appeal regarding that 
matter and it is not in appellate status.  See 38 C.F.R. 
§ 20.200 (2008) (An appeal consists of a timely filed notice 
of disagreement in writing and after a statement of the case 
has been furnished, a timely filed substantive appeal.).  




FINDINGS OF FACT

1.  For the period prior to July 31, 2008, mechanical low 
back pain was manifested by flexion of the thoracolumbar 
spine beyond 85 degrees and localized tenderness; ankylosis, 
incapacitating episodes, and doctor-prescribed bed rest was 
not demonstrated.

2.  For the period from July 31, 2008, mechanical low back 
pain has been manifested by significant limitation of motion 
of the thoracolumbar spine and mild incomplete paralysis of 
the left external cutaneous nerve; ankylosis, incapacitating 
episodes, and doctor-prescribed bed rest have not been 
demonstrated.


CONCLUSIONS OF LAW

1.  For the period prior to July 31, 2008, the criteria for a 
disability rating in excess of 10 percent for mechanical low 
back pain are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5237, 5243 (2009).

2.  For the period from July 31, 2008, the criteria for a 
disability rating in excess of 40 percent for mechanical low 
back pain are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5237, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

A recent decision by the United States Court of Appeals for 
the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific Veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores 
v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 
2009).  Through a July 2008 letter, the RO notified the 
Veteran of elements of an increased rating claim and the 
evidence needed to establish each element.  This document 
served to provide notice of the information and evidence 
needed to substantiate the claim.  

In the July 2008 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 4.1.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Spinal disabilities are primarily evaluated under a general 
rating formula.  Under the formula, a 10 percent evaluation 
is assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235; or, muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Higher evaluations are assigned 
for unfavorable ankylosis of the entire spine, or the entire 
thoracolumbar spine, which are not relevant to the Veteran's 
claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  

Alternatively, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the basis of 
incapacitating episodes over the past 12 months, or under the 
general rating formula (which provides the criteria for 
rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

A 10 percent rating is warranted for incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks, during the past 12 months.  A 20 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  A maximum, 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

In general, the rating criteria take into account pain and 
other symptoms.  Therefore, an evaluation based on pain alone 
would not be appropriate, unless there is specific nerve root 
pain, for example, that could be evaluated under the 
neurological sections of the rating schedule.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2009); 68 Fed. Reg. 
51,455 (Aug. 22, 2002).

Service connection has been established for a low back 
disability.  The RO has evaluated the Veteran's disability as 
a lumbosacral strain under Diagnostic Code 5237 as 10 percent 
disabling prior to July 31, 2008; and as 40 percent disabling 
from July 31, 2008.  Where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

For the Period Prior to July 31, 2008

Records from the Department of Labor, dated in May 2003, 
reflect that the Veteran had limited work hours from four-to-
six hours daily for a period of six-to-eight months, due to 
low back pain and leg pain.

Private treatment records show treatment for low back pain in 
March 2005.  At that time the Veteran denied any numbness, 
tingling, referred pain, and bowel or bladder compromise.  In 
April 2005, the Veteran underwent L2-L3, L3-L4, L4-L5, and 
L5-S1 provocation discography with fluoroscopic supervision 
and interpretation.  In June 2005, the Veteran reported 
having numbness occasionally and tingling along the left 
lower extremity.

During a March 2006 VA contract examination, the Veteran 
complained of pain characterized as "crushing, aching, 
burning, sharp," which was worse with physical activity.  He 
reportedly could not bend over, and he stood with pain.  The 
Veteran reported no incapacitating episodes.  On examination, 
the thoracolumbar spine was normal.  There was no muscle 
spasm.  The examiner noted some tenderness in the low back, 
but no ankylosis.  Range of motion of the thoracolumbar spine 
was to 90 degrees on flexion, to 30 degrees on extension, to 
30 degrees on right lateral bending and 30 degrees on left 
lateral bending, and to 30 degrees on rotation to the right 
and left.  The examiner found no pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  
Neurological examination of the lower extremities was normal.  
X-rays were normal.

VA outpatient treatment records, dated in February 2007, 
reflect complaints of chronic low back pain.  X-rays of the 
lumbar spine were within normal limits.  

In this case, the evidence shows that the Veteran could flex 
his thoracolumbar spine beyond 85 degrees.  Localized 
tenderness was also noted.  He, thus, does not meet the 
criteria for a disability rating in excess of 10 percent 
under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

For the applicable period, there was no record of doctor-
prescribed bed rest.  The evidence, therefore, does not show 
incapacitating episodes.  No significant neurological 
deficits are noted.  Hence, there is no basis for a 
disability evaluation in excess of 10 percent for the 
Veteran's intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).

Thus, the weight of the evidence is against the grant of a 
disability rating in excess of 10 percent for the Veteran's 
claim prior to July 31, 2008.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2009).

For the Period from July 31, 2008

The Veteran underwent a VA contract examination on July 31, 
2008.  He reported constant low back pain, which traveled to 
both thighs and knees.  He again reported no incapacitating 
episodes.  On examination, there was evidence of radiating 
pain on movement, described as low back and radiating to left 
upper thigh.  Muscle spasm was absent.  There was tenderness 
over the L4 level, and negative straight leg raising.  There 
was no ankylosis of the lumbar spine.  Range of motion of the 
thoracolumbar spine was to 29 degrees on flexion, to 
11 degrees on extension, to 21 degrees on right lateral 
bending and 19 degrees on left lateral bending, and to 
12 degrees on rotation to the right and to 15 degrees on 
rotation to the left.  Pain was noted at the extreme of each 
motion.  The examiner noted that the joint function of the 
spine was additionally limited by pain following repetitive 
use.  X-rays were essentially normal.

The July 2008 examiner also noted signs of intervertebral 
disc syndrome.  Neurological examination revealed sensory 
deficits of the left thigh and leg.  The examiner identified 
the most likely peripheral nerve as the external cutaneous 
nerve of the thigh.  There was no lumbosacral motor weakness.

In September 2009, the Veteran testified that he had tingling 
in his legs, and numbness and tingling in his feet.  He also 
testified that he had low back pain and muscle spasms, and 
that he could not stand for prolonged periods. 

For the applicable period, the evidence shows that the 
Veteran can flex his thoracolumbar spine to 29 degrees.  
Higher evaluations may be assigned for ankylosis, but the 
Veteran retains lower back motion, and thus does not have 
ankylosis.  He, therefore, does not meet the criteria for a 
disability rating in excess of 40 percent under the general 
rating formula.  38 C.F.R. §§ 4.7, 4.21.

Nor is there evidence of doctor-prescribed bed rest or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months to warrant an increased 
disability rating.
 
The July 2008 examiner identified some sensory deficit of the 
external cutaneous nerve of the left thigh.  No neurological 
deficit was elicited in the right lower extremity.  

A noncompensable evaluation is warranted for mild or moderate 
incomplete paralysis of the external cutaneous nerve of the 
thigh.  A 10 percent evaluation is warranted for severe to 
complete paralysis of the external cutaneous nerve of the 
thigh.  38 C.F.R. § 4.124a, Diagnostic Code 8529 (2009).

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

While the Veteran has exhibited some sensory deficit in the 
left lower extremity, it is no more than mild to moderate and 
does not result in a compensable level of disability or 
change the overall rating.  As noted above, under the general 
rating formula, the orthopedic component of the Veteran's low 
back disability warrants a 40 percent evaluation, effective 
July 31, 2008 and there is no basis for assigning a higher 
rating.  For the applicable period, the Board concludes that 
the evidence is against the award of a disability rating in 
excess of 40 percent for mechanical low back pain.  

Extraschedular Consideration

There is no showing that the Veteran's service-connected low 
back disability has resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Veteran is not currently working, and there 
is no evidence of recent hospitalizations.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for referral for consideration of an extraschedular rating 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased rating for mechanical low back pain is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


